Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 25, 2019

                                       No. 04-19-00248-CR

                                  Michael Cesar FERNANDEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR13555
                         Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due June 21, 2019; however, the court granted an
extension of time to file the brief until July 22, 2019. On that date, appellant State filed a motion
requesting an additional thirty day extension of time. We grant the motion and order appellant’s
attorney, Patrick Ballantyne, to file the brief by August 21, 2019 (60 days after the original due
date).

        Counsel is advised that no further extensions of time will be granted absent a motion,
filed by the date the brief is due, that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court